Citation Nr: 0834635	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-29 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 





INTRODUCTION

The veteran had active service from February 1985 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine.  
In March 2006, the veteran had filed a request to reopen the 
previously denied claim.  In that regard, the Board notes 
that before we may reopen a previously denied claim, we must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted 
sufficient to reopen the prior final decision.  See Barnett 
v. Brown, 8 Vet. App. 1 (1995); 83 F.3d 1380 (Fed.Cir. 1996).  
Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).


FINDINGS OF FACT

1.  By March 2004 rating decision, the RO denied service 
connection for degenerative disc disease of the lumbar spine, 
essentially based upon a finding that there was no showing 
that the back pain for which the veteran was treated in 
service resulted in a chronic disability, or that any current 
lumbar disability was related to service.  The veteran did 
not perfect an appeal of the March 2004 determination, and it 
became final.

2.  Evidence received subsequent to the final March 2004 
rating decision was not previously submitted to agency 
decisionmakers, and arguably relates to an unestablished fact 
necessary to substantiate that claim, but does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The March 2004 RO rating decision, which denied service 
connection for degenerative disc disease of the lumbar spine 
is final.  It is the last final disallowance of that claim.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (2008).

2.  Evidence received since the March 2004 RO rating decision 
is not new and material, and the veteran's claim for service 
connection for degenerative disc disease of the lumbar spine 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran  in May 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
veteran of what evidence was required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  Although no longer required, he was also asked to 
submit evidence and/or information in his possession to the 
RO.  Finally, the Board notes the RO sent the veteran a 
comprehensive letter in May 2006 informing him, in pertinent 
part, of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, supra.  Moreover, the 
claimant has not demonstrated any error in VCAA notice, and 
therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the appellant.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, by way of the May 2006 RO letter, the 
veteran has been informed of the evidence necessary to 
establish his eligibility for VA benefits and of the 
necessity of presenting new and material evidence along with 
that definition. Thus, the Board concludes that the May 2006 
letter adequately complied with the VCAA and subsequent 
interpretive authority, and that the veteran has not been 
prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records.  In addition, 
it appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

II.  New and Material Evidence

The evidence of record at the time of the March 2004 RO 
rating decision included service treatment records (STRs) and 
numerous private treatment records.  The veteran's STRs show 
that he was treated for low back pain in September 1985 and 
August 1989.  His separation examination was negative for any 
finding of a low back disability.  A post-service private 
treatment record dated in April 1996 shows that the veteran 
complained of low back pain, and reported he had suffered 
with a backache once before, which had resolved.  In January 
2003 he complained of back pain, and reported that, four to 
five years before, his back had gone out for the first time.  
He reported he had then had no problems until two months 
prior (to January 2003) when he was doing some lifting at 
home and his back went out.  He said his symptoms were 
exacerbated in June 2003 when he was unloading a trailer and 
felt a pop in his back.  He then underwent chiropractic 
treatment and, in August 2003, he underwent a diskectomy.  

By March 2004 rating decision, the RO denied service 
connection for degenerative disc disease of the lumbar spine, 
essentially based upon a finding that there was no showing 
that the back pain for which the veteran was treated in 
service resulted in a chronic disability, or that any current 
lumbar disability was related to service.  The veteran did 
not appeal the March 2004 determination, and it became final.  

In March 2006, the veteran requested that his claim for 
service connection for "low back strain" be reopened.  
Under the law, the claim may be reopened only if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Manio v. Derwinski, 1 Vet.App. 140 (1991).  New evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
purpose of determining whether evidence is new and material, 
the credibility of the evidence is presumed.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

Evidence submitted subsequent to the March 2004 RO rating 
decision includes VA treatment records and private treatment 
records showing that the veteran continued to receive 
treatment for his low back disability.  With regard to 
whether he has a current low back disability related to 
service, the veteran submitted a March 2006 letter from a 
private physician, Dr. F., who reported that the veteran had 
been a patient at his clinic since 1996.  Dr. F. indicated 
that it was "evident from the review of his military medical 
record that he has had low back pain since at least 1985".  
Dr. F. noted he had "no reliable way of determining if the 
back pain [the veteran] is now experiencing is a result of an 
injury he sustained while serving in the military[;] however, 
the description from the entry in 1985 is similar to [their] 
records dating back to 1996".  

The March 2006 letter from Dr. F. is new, in that this letter 
has not been previously considered and is not cumulative.  
This evidence, however, while new, is not material.  While 
Dr. F's letter arguably provides information which relates to 
an unestablished fact necessary to substantiate the claim, 
the evidence does not raise a reasonable possibility of 
substantiating the claim, simply because Dr. F's opinion is 
based on an improper premise and is equivocal, and does not 
tend to support the veteran's claim.  Dr. F's opinion is 
based on a finding that it was "evident" from review of the 
veteran's service records that he has had low back pain since 
at least 1985.  A review of the veteran's STRs, however, 
shows only two instances of complaints of back pain in 
service, with no finding of a chronic low back disability, 
and his separation examination was negative for a finding of 
any low back disability.  Post-service, the veteran was 
treated for low back pain in 1996 and again in 2003, with no 
mention of any low back problems in service. 

Thus, Dr. F's statement, assuming that the veteran had low 
back pain since at least 1985, is simply not supported by the 
evidence of record.  In addition, the Board finds that Dr. 
F's opinion is not evidence which substantiates the claim 
(that is, nexus evidence linking a post-service diagnosis to 
service, the basis for the last final denial).  While Dr. F 
states the description in the veteran's service record from 
1985 is "similar" to records dating back to 1996, Dr. F. 
also states he has "no reliable way of determining" whether 
the veteran's current low back pain is the result of an in-
service injury.  Thus, after conducting an independent review 
of the evidence, the Board concludes that new and material 
evidence has not been submitted sufficient to reopen the 
claim for service connection for degenerative disc disease of 
the lumbar spine, and therefore that claim is not reopened.  
Barnett, supra; McGinnis, supra.

In summary, the Board concludes that the evidence does not 
relate to an unestablished fact that is necessary to 
substantiate the claim.  38 C.F.R. § 3.156.  The only other 
pertinent evidence received since the prior final denial of 
the claim consists of the veteran's statements.  In Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  Because the veteran 
has not fulfilled his threshold burden of submitting new and 
material evidence to reopen his previously finally disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
degenerative disc disease of the lumbar spine, and the appeal 
is denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


